DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Election of Species requirement is withdrawn. Claims 1-8 will be examined. The Restriction Requirement remains in effect. Claims 1-8 recite a composition and are drawn to a product. Claims 9-11 are drawn to a product. The product claims of Group I can be used in a materially different process. Such as imprinting or a process which does not require photolithography.   Group I requires search of an aromatic repeating structure with an acrylate. Group II does not require the search terms of Group I. Claims 9-11 are withdrawn. 
The traversal is on the ground(s) that the restricted inventions are not independent inventions and that examination of both claimed inventions together would not present a serious burden on the U.S. Patent and Trademark Office. This is not found persuasive because the issue as to the meaning and intent regarding "independent and distinct" as used in 35 U.S.C 121 and 37 CFR 1.41 has been adequately addressed in MPEP §802.01. Therein, it is stated that the legislative intent was to maintain the substantive law on the subject of restriction practice prior to enactment of 35 USC 121. Such practice permitted restriction between distinct, albeit dependent inventions. If the intent had been otherwise, then only the term "independent" would have been used. Thus, restriction between the distinct inventions set forth in this application is proper even though these inventions are clearly related. 
With regard to applicant’s allegation that joinder of these distinct inventions would not present a serious burden to the U. S. Patent and Trademark Office, such allegations relied on the unsupported assumption that the search and the examination of both the inventions would be coextensive. However, the issues raised in the examination of composition claims are divergent from those raised in the examination of process claims. Further, while there may be some overlap in the searches of the two inventions, the searches are not identical. Therefore, based on the additional work involved in searching and examining both distinct inventions together, restriction of the distinct inventions is clearly proper. The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.	


Claim(s) 1,2,4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leinweber et al. US 2004/0102586 A1.

    PNG
    media_image1.png
    820
    765
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    129
    384
    media_image2.png
    Greyscale

Leinweber et al. ‘586 discloses novolac resins having the structure above meeting the limitations of instant Claims 1,2,4, and 6. In Example 3, p-isononylphenol is reacted with glyoxylic acid dodecyl ester (acidic catalysis). [0030]. In Example 4 below, p-isononylphenol is reacted with glyoxylic acid and undergoes subsequent esterification with dodecanol [0031].

These reactions meet the instant claim limitation formulas where Ar is alkyl substituted phenol and R1 is H and R2 is dodecyl, which is a C12 alkyl group. Leinweber et al. ‘586 discloses the Ar group as the benzene ring shown above. Regarding Claim 6, Leinweber et al. ‘586 discloses a monocyclic aromatic group substituted with hydroxl. [0020] As disclosed in [0009] and [0020] some of the repeating units have been alkylated and others have not. 






Claim(s) 1,2, 4, 5, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hernandez-Cruz et al. "High‑Tg Functional Aromatic Polymers,” Macromolecules Vol. 48 pp 1026-1037. Feb. 2015.

    PNG
    media_image7.png
    693
    631
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    382
    496
    media_image8.png
    Greyscale
 Figure 7

Hernandez-Cruz et al. discloses functional polymers with high thermal stability. The polymer compositions disclosed in Scheme 2 and Figure 7 meet the structural limitations of instant Claims 1, 2, 4, 5, 6, and 7.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. JP 2001114853 A. 
Inoue et al. ‘853 teaches the production of a  carboxyl group-containing novolak type phenolic resin. “By combining the carboxyl group-containing novolak type phenolic resin of the present invention with a 1,2-quinonediazide compound, a positive photosensitive resin composition developable with a weak alkaline aqueous solution can be obtained.” [0027] Synthesis Example 1 teaches at [0036-0037] “(Synthesis of 1,2-quinonediazide compound) In a reactor equipped with a stirrer, a reflux condenser and a thermometer, 24.6 parts of 2,3,4,4'-tetrahydroxybenzophenone, 1 , 2-Naphthoquinonediazido-5-sulfonyl chloride (53.7 parts) and acetone (800 parts) were charged and uniformly melted. Next, 21.2 g of triethylamine was dropped into the reactor and reacted at 25 ° C. for 3 hours. The reaction mixture was poured into 3000 parts of 1% hydrochloric acid, the resulting precipitate was filtered, washed with water and dried, and 1,2-naphthoquinonediazide-5-sulfonic acid and 2,3,4,4. An ester with 4'-tetrahydroxybenzophenone was obtained.”
Regarding Claim 8, the naphthoquinine diazide of Synthesis Example 1 is a curing agent. Inoue et al. ‘853 teaches at [0031-0032] that “[f]urther, if necessary, known additives in the art such as a sensitizer, a surfactant, a light absorbing agent (dye), a crosslinking agent, and an adhesion aid may be added.”  

    PNG
    media_image9.png
    225
    175
    media_image9.png
    Greyscale
o-Cresol (Compound)
Inoue et al. ‘853 teaches at [0038] Syntheses Example 2 which describes the production of a  Novolak type phenol resin with glyoxylic acid aqueous solution with o-cresol (shown above). “After completion of the reaction, the resulting solution was washed with water to remove p-toluenesulfonic acid, and then water was distilled off under reduced pressure to obtain a diethylene glycol dimethyl ether solution containing 60% of a novolak type phenol resin A-1. The infrared absorption spectrum and the nuclear magnetic resonance spectrum of this resin A-1 were measured and analyzed. As a result, the presence of a carboxyl group was confirmed. The carboxyl group content in the phenolic resin A-1 calculated from the charged amount is 2.1 × 10 .sup.−3 mol / g. The weight average molecular weight of the phenol resin A-1 in terms of polystyrene measured by GPC (gel permeation chromatography) was 1,770.” [0038]
While Synthesis Example 2 uses glyoxylic acid with o-cresol, alternative embodiments are disclosed including: “The carboxyl group-containing aldehyde or carboxyl group-containing ketone used in the second method is not particularly limited as long as the compound has a carboxyl group bonded directly or indirectly to the carbonyl carbon of the aldehyde or ketone. Can be used. The meaning of "indirectly" is the same as described above. Specific examples include glyoxylic acid, methyl glyoxylate, phenyl glyoxylate, hydroxyphenyl glyoxylate, formyl acetic acid, methyl formyl acetate, 2-formyl propionic acid, methyl 2-formyl propionate, pyruvic acid, repulinic acid, 4-acetyl Butyric acid, acetone  dicarboxylic acid, 3,3′-4,4′-benzophenonetetracarboxylic acid and the like can be mentioned, and one or more of these can be used.” [0038]
	It would have been obvious to replace the glyoxylic acid used in the Examples with esters of glyoxylic acid (glyoxylates) such as methyl glyoxylate, phenyl glyoxylate, hydroxyphenyl glyoxylate, methyl formyl acetate, methyl 2-formyl propionate and the like with a reasonable expectation of success based upon their disclosed equivalent functionality. 

Claims 1, 2, 4, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. JP H08202034 A.

    PNG
    media_image10.png
    60
    190
    media_image10.png
    Greyscale

Yoshida et al. ‘034 teaches a novolac resin having the general formula (I) shown above.  “The aldehyde compound represented by the general formula (I) is preferably a compound in which n is an integer of 0-2, Examples of the compound include glyoxylic acid, methyl glyoxylate, phenyl glyoxylate, hydroxyphenyl glyoxylate, formylacetic acid, methyl formylacetate, 2-formylpropionic acid, and methyl 2-formylpropionate. Among compounds in which n is an integer of 0 to 2, compounds in which n is 0 are particularly preferred.” [0005-0007] 

    PNG
    media_image11.png
    647
    565
    media_image11.png
    Greyscale

    PNG
    media_image12.png
    126
    587
    media_image12.png
    Greyscale

Examples (Example Nos. 1 and 2) 
“Novolak resins, 1,2-quinonediazide compounds (abbreviated as photosensitizers in the table) and alkali-soluble polyhydric phenol compounds (abbreviated as additives in the table), 2-heptanone was mixed and dissolved in the composition shown in Table 1 so as to be 51 parts. The solution was filtered through a Teflon filter having a pore size of 0.2 μm to prepare a resist solution. A silicon wafer washed by a conventional method is coated with the above resist solution using a spin coater.
It was applied to a film thickness of 1.06 μm and baked on a hot plate at 90 ° C. for 1 minute. Then, the baked silicon wafer is subjected to a reduction projection exposure device having an exposure wavelength of 365 nm (i-line) (manufactured by Nikon Corporation, NSR1755i7A N A = 0.5) was used to change the exposure amount stepwise for exposure. The exposed silicon wafer is 1 on the hot plate
It was baked at 10 ° C for 1 minute. This was developed with SOPD [alkali developer; product of Sumitomo Chemical Co., Ltd.] for 1 minute to obtain a positive pattern. The resolution was evaluated by a scanning electron microscope for the size of the smallest line-and-space pattern that can be separated without reducing the film at the exposure amount (effective sensitivity) at which the line-and-space pattern has a resolution of 0.5: 1. As for the profile, the cross-sectional shape of a 0.5 μm line-and-space pattern in effective sensitivity was observed with a scanning electron microscope. Scum was observed with a scanning electron microscope for the presence or absence of undeveloped development in the space portion of the 0.5 μm line-and-space pattern at effective sensitivity. For the heat resistance, the degree of dripping of the resist pattern when heated on a hot plate at 124 ° C. for 3 minutes was evaluated on a five-point scale. (5 has the best heat resistance, 1 Indicates that the heat resistance is poor.)” [0019]

Synthesis Example 1
“29.2 g of 2,5-xylenol, 12.4 g of glyoxylic acid monohydrate, 3.1 g of p-toluenesulfonic acid monohydrate and 150 g of methanol were placed in a three-necked flask having an inner volume of 1000 ml and refluxed. was reacted for 6 hours. After adding 250 g of methyl isobutyl ketone, methanol was removed by atmospheric distillation. After adding 12.9 g of 2-cyclohexyl-5-methylphenol and 73.0 g of m-cresol, 60.5 g of a 37% formalin aqueous solution was added dropwise while stirring at 60°C. After that, the reaction was carried out under reflux conditions for 12 hours. After completion of the reaction, the product was washed with water and dehydrated to obtain a solution of novolac resin in methyl isobutyl ketone. The polystyrene equivalent weight average molecular weight by GPC was 4,364.” [0015]

Synthesis Example 3
“100 g of the methyl isobutyl ketone solution of the novolak resin obtained in Synthesis Example 1 (novolac resin content: 45.8% by weight) was placed in a 1 L bottom-extracted separable flask. After stirring for 30 minutes, the mixture was allowed to stand and separated. After liquid separation, 300 g of 2-heptanone was added to the obtained lower layer, and then methyl isobutyl ketone and normal heptane were removed by an evaporator to obtain a 2-heptanone solution of novolac resin. The polystyrene equivalent weight average molecular weight by GPC was 6512, and the area ratio of 900 or less in terms of polystyrene equivalent molecular weight was 21% of the total pattern area. Hereinafter, this novolac resin will be referred to as resin a.” [0017] 

Sensitizer/Curing Agent  
“As the 1,2-quinonediazide compound, a 1,2-naphthoquinonediazide compound is preferable. Examples of the 1,2-naphthoquinonediazide compound include phenol compounds and 1,2-naphthoquinonediazide-4- or -5-sulfone. A compound obtained by condensing an acid chloride in the presence of a weak alkali such as triethylamine or sodium carbonate can be mentioned. As the phenol compound, for example, the compound described by the general formula on page 3 of JP-A-2-103543, the compound described by the general formula (I) or (II) in JP-A-2-32352, the compound described in JP-A-2-32352, No. 2-269351, a compound described by the formula (I), a compound described by the formula on page 4 of JP-A-4-50851, and a compound described by the formula (I) in JP-A-3-185447 Oxyflavans containing the compounds described in and the like. These 1,2-quinonediazide compounds are used singly or in combination of two or more. A preferable amount of the 1,2-quinonediazide compound used is 10 to 50% by weight based on the total solid content of the positive resist composition [0010].”

It would have been obvious to replace the glyoxylic acid used in the Examples with esters of glyoxylic acid (glyoxylates) such as methyl glyoxylate, phenyl glyoxylate, hydroxyphenyl glyoxylate, methyl formyl acetate, methyl 2-formyl propionate and the like with a reasonable expectation of success based upon their disclosed equivalent functionality.

Claims 3 and 8  are rejected under 35 U.S.C. 103 as being unpatentable over Ushirogouchi et al. US 5,932,391  in view of Inoue et al. JP 2001114853A.

    PNG
    media_image13.png
    125
    418
    media_image13.png
    Greyscale
Column 36/Lines 44-50
Ushirogouchi et al. ‘391 teaches a polymer which is the reaction product of napthol and butyral and glyoxylic acid. Crosslinking agents are taught at Column 28/Lines 51-55. Acid generators are used as sensitizers or curing agents and taught at Column 7/Lines 41-52. Surfactants are taught at Column 29/Lines 20-23. 
It would have been obvious to modify the polymer of Ushirogouchi et al. ‘391 by replacing the glyoxylic acid used in the Examples with esters of glyoxylic acid (glyoxylates) such as methyl glyoxylate, phenyl glyoxylate, hydroxyphenyl glyoxylate, methyl formyl acetate, methyl 2-formyl propionate and the like with a reasonable expectation of success based upon their disclosed equivalence in forming novolac resins taught in Inoue et al. ‘853.
Further, it would have been obvious to modify the resultant compositions by adding curing agents such as acid generators, crosslinking agents, or surfactants, based upon the teachings to add these in Ushirogouchi et al. ‘391.

Double Patenting
Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 9 of copending Application No. 17/007903. Although the claims at issue are not identical, they are not patentably distinct from each other because each application covers some of the same polymers, particularly when R2 is an alcoxy (heteroalkyl) and aryloxy (heteroaryl).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-8 of this application are patentably indistinct from claims 1-6 and 9 of Application No. 17/007903. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.



The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
WO 2009115544 A1 teaches a phenol-formaldehyde phenol-glyoxylate resin comprising an aromatic compound. 
WO 2019137583 A1 teaches diethyl malonate reacted with benzyl ether. 
WO 2019048480 A1 teaches a polyphenolic coating similar to the composition of the instant claims. 
US 2018/0346635 A1 teaches a cyclic novolac resin having high thermal stability. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORIAH S. SMOOT whose telephone number is (571)272-2634. The examiner can normally be reached M-F 8:30am - 5pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached on 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.S.S./Examiner, Art Unit 1737          /DUANE SMITH/                                                     Supervisory Patent Examiner, Art Unit 1737